



Exhibit 10.27
phha02.jpg [phha02.jpg]




December 11, 2017


Staid, Stephen




Dear Steve,


This document outlines the administrative guidelines associated with a Special
Retention Incentive Award (“Award”) provided by PHH Mortgage Corporation (“PHH”
or “the Company”). The Award is being offered to you by PHH to encourage your
continued employment through December 31, 2018 (the “Retention Period”).


To accept this Award, a signed and dated copy of this agreement letter must be
received by Jose Irizarry, SVP Rewards, by Friday, December 29, 2017; otherwise,
you will forfeit the Award. The document should be returned either via
interoffice mail in a sealed envelope, or by email (in PDF format) using the
subject line “Acceptance of Special Retention Incentive.”


Subject to the terms and conditions outlined in this letter, the Award consists
of the following:


Retention Award:
$232,875



Vesting Schedule:
Subject to the provisions of the Award, and provided that you remain
continuously employed with the Company through December 31, 2018, the retention
award shall become 100% vested and earned on that date.



Settlement:
Except as otherwise provided by the Agreement, you will receive your earned
Special Retention Incentive payment within thirty (30) days following the
vesting date as a single lump sum payment, less applicable withholding taxes.



Your eligibility for this Award is determined based on your continued
employment, compliance with PHH’s workplace policies and procedures, and your
compliance with the terms of this letter through the entire Retention Period.
Should you voluntarily resign from your employment for whatever reason or are
involuntarily terminated due to poor job performance or for “Cause” as defined
herein, prior to the expiration of the Retention Period, the Special Retention
Incentive is forfeited.




If you have any questions about this letter agreement, please contact Jose
Irizarry, SVP Rewards.




































1

--------------------------------------------------------------------------------





TERMS AND CONDITIONS


A)
Forfeiture of Award.



1)
Termination for “Cause”. This Award shall be immediately forfeited upon an
involuntary termination for “Cause.” For purposes of this Special Retention
Award, “Cause” means any one of the following: (1) a material failure of you to
substantially perform your job duties with the Company or its Subsidiaries
(other than failure resulting from incapacity due to physical or mental
illness); (2) any act of fraud, misappropriation, dishonesty, embezzlement or
similar conduct against, or relating to the assets of, the Company or its
Subsidiaries; (3) conviction (or plea of nolo contendere) of a felony or any
crime involving moral turpitude; (4) repeated instances of negligence in the
performance of your job or any instance of gross negligence in the performance
of your job duties as an employee of the Company or one of its Subsidiaries; (5)
any breach of any fiduciary obligation owed to the Company or any Subsidiary or
any material element of the Company’s Code of Business Ethics and Conduct or
other applicable workplace policies; or (6) failure to perform your job duties
for the Company or any Subsidiary to the best of your ability and in accordance
with reasonable instructions and directions from your managers, and the
reasonable workplace policies and procedures established by the Company or any
Subsidiary, as applicable, from time to time.



B)
Payment Upon Involuntary Termination Not For “Cause” During the Retention
Period. If you are involuntarily terminated due to a job elimination, reduction
in force or group layoff during the Retention Period, you remain eligible to
receive the payment referenced herein as if you worked the entire Retention
Period. This payment will not be pro-rated. Payment will be made within 30 days
of your effective date of termination.



C)
Nondisclosure of Confidential Information. You acknowledge that as part of your
employment with the Company, you had access to and will continue to have access
to information that is not generally disclosed or made available to the public.
You recognize that in order to guard the legitimate interests of the Company, it
is necessary for it to protect all confidential information, during your
employment and following your Termination Date. You agree to keep secret all
non-public, confidential and/or proprietary information, matters and materials
of the Company, and personal confidential or otherwise proprietary information
regarding the Company’s employees, directors or consultants affiliated with the
Company, including, but not limited to, documents, materials or information
regarding, concerning or related to the Company’s research and development, its
business relationships, corporate structure, financial information, financial
dealings, fees, charges, personnel, methods, trade secrets, systems, procedures,
manuals, confidential reports, clients or potential clients, financial
information, business and strategic plans, proprietary information regarding its
financial or other business arrangements with the Employees, sales
representatives, editors and other professionals with which it works, software
programs and codes, software development, access codes, and other similar
materials or information, as well as all other information relating to the
business of the Company which is not generally known to the public or within the
mortgage industry or any other industry or trade in which the Company competes
(collectively, “Confidential Information”), to which you have had or may have
access and shall not use or disclose such Confidential Information to any person
except (a) in the course of, and to the extent required to perform yours duties
for the Company, (b) to the extent required by applicable law, or (c) to your
personal advisors, to the extent such advisors agree to be bound by this
provision. This obligation is understood to be in addition to any protection the
Company may be entitled to under applicable law. Confidential Information shall
not include any information that is within the public domain or enters the
public domain through no action by you. This provision shall not be construed to
prevent you from testifying truthfully under oath in a legal or regulatory
proceeding or to restrict your right and responsibility to give truthful
testimony under oath or preclude you from participating in an investigation,
filing a charge, or otherwise communicating with the Equal Employment
Opportunity Commission, the National Labor Relations Board, or other federal,
state or local government agency.



Nothing in this agreement prohibits you from reporting an event that you
reasonably and in good faith believe is a violation of law to the relevant
law-enforcement agency, or from cooperating in an investigation conducted by
such a government agency. This may include disclosure of trade secret or
confidential information within the limitations permitted by the Defend Trade
Secrets Act (DTSA). You are notified that under the DTSA, no individual will be
held criminally or civilly liable under Federal or State trade secret law for
disclosure of a trade secret (as defined in the Economic Espionage Act) that is:
(A) made in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney, and made solely for the purpose of
reporting or investigating a suspected violation of law; or, (B) made in a
complaint or other document filed in a lawsuit or


2

--------------------------------------------------------------------------------





other proceeding, if such filing is made under seal so that it is not made
public. And, an individual who pursues a lawsuit for retaliation by an employer
for reporting a suspected violation of the law may disclose the trade secret to
the attorney of the individual and use the trade secret information in the court
proceeding, if the individual files any document containing the trade secret
under seal, and does not disclose the trade secret, except as permitted by court
order.


D)
Withholding. PHH retains the right to withhold from any amounts due under this
letter agreement, any income, employment, payroll, excise and other taxes as PHH
may, in its sole discretion, deem necessary.



E)
No Contract of Employment. Nothing in this letter agreement should be construed
by you to be a contract of employment for any specific term and this letter in
no way obligates you to remain employed with PHH (and does not obligate PHH to
continue to employ you).



F)
Amendment and Termination. This letter of agreement may not be amended or
terminated without written consent by both you and the President of PHH Mortgage
Corporation or his designee.



G)
Payment Upon Death or Disability. If you are disabled at the time payment is due
or die during the Retention Period, you will receive an award that is pro-rated,
for the time period during which you were actively employed during the Retention
Period. For purposes of this letter, “Disability” means a mental or physical
impairment that would entitle you to benefits under PHH Corporation’s long-term
disability plan (without regard to any elimination period that may apply).



H)
Notices. Notices and all other communications provided for herein shall be in
writing and shall be deemed to have been duly given when personally delivered or
when mailed by United States certified mail, return receipt requested, or by
overnight courier, postage prepaid, as follows:



if to the Company,


PHH Mortgage Corporation
1 Mortgage Way
Mount Laurel, NJ 08054
Attn: General Counsel


if to you, at the home address which you most recently communicated to PHH in
writing.


Either party may provide the other with notice of a change of address, which
shall be effective upon receipt.


I)
Gender and Number. A pronoun or adjective in the masculine gen-der includes the
feminine gender, the singular includes the plural and the plural includes the
singular, unless the context clearly indicates otherwise.



J)
Governing Law. This letter agreement and any disputes arising out or of related
to this agreement shall be construed, admin-istered and enforced in accordance
with the laws of the State of New Jersey without regard to conflicts of law.



K)
Integration with Other Benefit Programs. Benefits payable under this Award will
not increase or decrease or duplicate the benefits otherwise available to you
under any of PHH’s retirement plans, welfare plans or any other employee benefit
plans or programs unless otherwise expressly provided in any particular plan or
program.



L)
Severability. If any provision of this letter agreement shall be held to be
invalid or unenforceable by a court of competent jurisdiction, then the
remaining provisions of this letter agreement shall remain operative and in full
force and effect.



M)
Successors. This letter agreement shall inure to the benefit of, and be binding
upon, each successor of PHH Corporation, whether by merger, consolidation,
transfer of all or substantially all of its assets or otherwise, and you
acknowledge and agree that this letter agreement may be assigned by PHH
Corporation to any such successor which shall upon such assignment succeed to
the rights and responsibilities of PHH Corporation hereunder.



N)
Entire Agreement. This Agreement contains the entire agreement and understanding
of the parties relating to the subject matter hereof, and merges and supersedes
all prior and contemporaneous discussions, agreements



3

--------------------------------------------------------------------------------





and understandings of every nature relating to the subject matter, with the
exception of the 2017 Restrictive Covenant and/or Non-Solicitation Agreement you
may have executed prior to receiving this award.


O)
Counterparts. For convenience of the parties and to facilitate execution, this
letter agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
document. Transmission by facsimile of an executed counterpart signature page
hereof by a party hereto shall constitute due execution and delivery of this
letter agreement by such party.





                    
/s/ Stephen Staid
By: Stephen Staid


Date:12/20/2017
 
 
By: /s/ Robert B. Crowl 
Robert B. Crowl
President and Chief Executive Officer
PHH Corporation


Date: December 11, 2017





4